 

Exhibit 10.3

 

 

Name:

[●]

Number of Restricted Stock Units:

[●]

Date of Grant:

[●]

 

ABIOMED, Inc.

2015 Omnibus Incentive Plan

Restricted Stock Unit Agreement (Employee)

This agreement (this “Agreement”) evidences the grant of restricted stock units
(the “Restricted Stock Units”) by ABIOMED, Inc. (the “Company”) to the
individual named above (the “Grantee”) pursuant to and subject to the terms of
the ABIOMED, Inc. 2015 Omnibus Incentive Plan (as amended from time to time, the
“Plan”), which is incorporated herein by reference.

1. Grant of Restricted Stock Units.  On the date of grant set forth above (the
“Date of Grant”) the Company granted to the Grantee an award (the “Award”)
consisting of the right to receive, on the terms provided herein and in the
Plan, one share of Stock with respect to each Restricted Stock Unit forming part
of the Award, in each case, subject to adjustment pursuant to Section 7 of the
Plan in respect of transactions occurring after the date hereof.

2. Meaning of Certain Terms.  Each initially capitalized term used but not
separately defined herein has the meaning assigned to such term in the Plan.

3. Vesting.  The term “vest” as used herein with respect to any Restricted Stock
Unit means the lapsing of the restrictions described herein with respect to such
Restricted Stock Unit (each such occurrence, a “Vesting Date”).

 

(a)

[Vesting Terms].

 

(b)

Notwithstanding the foregoing, the Restricted Stock Units, to the extent then
outstanding and unvested, shall be immediately and fully vested upon the closing
of a Change of Control if (i) such Change of Control shall occur before the
third anniversary of the Date of Grant and (ii) the Grantee has remained in
continuous Employment from the Date of Grant through the closing of such Change
of Control.

4. Delivery of Stock.  The Company shall deliver to the Grantee as soon as
practicable upon the vesting of the Restricted Stock Units (or any portion
thereof), but in all events no later than thirty (30) days following the date on
which such Restricted Stock Units vest, one share of Stock with respect to each
such vested Restricted Stock Unit, subject to the terms of the Plan and this
Agreement.

5. Dividends, etc.  The Grantee shall have the rights of a shareholder with
respect to a share of Stock subject to the Award only at such time, if any, as
such share is actually delivered under the Award.  Without limiting the
generality of the foregoing and for the avoidance of doubt, the Grantee shall
not be entitled to vote any share of Stock subject to the Award or to receive or
be credited with any dividend or other distribution declared and payable on any
such share unless and until such share has been actually delivered hereunder and
is held by the Grantee on the record date for such vote or dividend (or other
distribution), as the case may be.

6. Certain Tax Matters.  

 

(a)

The Grantee expressly acknowledges and agrees that the Grantee’s rights
hereunder, including the right to be issued shares of Stock upon the vesting of
the Restricted Stock Units (or any portion thereof), are subject to the
Grantee’s promptly paying, or in respect of any later requirement of withholding
being liable promptly to pay at such time as such withholdings are due, to the
Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld, if any (the
“Withholding Obligation”).  

 

(b)

By accepting the Award, the Grantee hereby acknowledges and agrees that, unless
he or she provides notice to the Company at least two (2) days prior to a
Vesting Date that he or she intends to satisfy the applicable Withholding
Obligation by paying such amount in cash or with a check in a form acceptable to
the Company and delivers such cash or check no later than such Vesting Date, he
or she will have been deemed to have elected to have the Company hold back whole
shares of Stock otherwise deliverable pursuant to Section 3 having a Fair Market
Value sufficient to satisfy the Withholding Obligation (but not in excess of the
applicable minimum statutory withholding obligations or such greater amount that
would not result in adverse accounting consequences to the Company), with the
Company accepting a

 

--------------------------------------------------------------------------------

 

 

payment in cash or by check by the Grantee to the extent of any remaining
balance of the Withholding Obligation not satisfied by such withholding of
shares.  

 

(c)

The Grantee expressly acknowledges that because the Award consists of an
unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.

7. Forfeiture/Recovery of Compensation.  By accepting the Award the Grantee
expressly acknowledges and agrees that his or her rights, and those of any
permitted transferee, under the Award or to any Stock acquired under the Award
or proceeds from the disposition thereof, are subject to Section 6(a)(5) of the
Plan (including any successor provision).  Nothing in the preceding sentence
shall be construed as limiting the general application of Section 10 of this
Agreement.

8. Transfer of Award.  Neither the Award nor the Restricted Stock Units may be
transferred except at death in accordance with Section 6(a)(3) of the Plan.

9. Form S-8 Prospectus.  The Grantee acknowledges that he or she has received
and reviewed a copy of the prospectus required by Part I of Form S-8 relating to
shares of Stock that may be issued pursuant to the Award under the Plan.  

10. Acknowledgments.  By accepting the Award, the Grantee agrees to be bound by,
and agrees that the Award is, and the Restricted Stock Units are, subject in all
respects to, the terms of the Plan.  In the event of any conflict between the
terms of this Agreement and the Plan, the terms of the Plan shall control.  The
Grantee further acknowledges and agrees that (a) the signature to this Agreement
on behalf of the Company is an electronic signature that will be treated as an
original signature for all purposes hereunder and (b) such electronic signature
will be binding against the Company and will create a legally binding agreement
when this Agreement is countersigned by the Grantee.

[The remainder of this page is intentionally left blank]

 

 

- 2 -

--------------------------------------------------------------------------------

 

Executed as of the ___ day of [●], [●].

 

Company:

 

ABIOMED, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Grantee:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

[Signature Page to Restricted Stock Unit Agreement]